Citation Nr: 0906234	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a 
stroke, to include a cardiovascular disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION


The Veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (the RO).

The Veteran presented testimony before the undersigned at the 
RO in March 2008.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  The 
Veteran's case was advanced on the Board's docket at the 
hearing due to his advanced age.  See Board Hearing Tr. at 2; 
38 C.F.R. § 20.900(c) (2008).  

Following the hearing, the Board remanded the case in May 
2008 for additional development.  That development having 
been completed, the case is now once again before the Board.  

The issues of entitlement to service connection for PTSD and 
residuals of a stroke, to include a cardiovascular disorder, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a low back disability, diagnosed as 
lumbar spondylosis and lumbar degenerative disc disease, 
which is at least as likely as not related to his period of 
military service.

2.  The Veteran's bilateral hearing loss is not causally 
related to his period of military service.  

3.  The Veteran's tinnitus is not causally related to his 
period of military service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, diagnosed 
as lumbar spondylosis and lumbar degenerative disc disease, 
is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2008).

2.  Bilateral hearing loss was neither incurred in nor 
aggravated by the Veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.385 (2008).

3.  Tinnitus was neither incurred in nor aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeals regarding service connection for a low 
back disability, bilateral hearing loss, and tinnitus arise 
out of his contention that these disabilities are causally 
related to his duties as a truck driver and mechanic in 
service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the Veteran's service-connection claims for a low 
back disability, bilateral hearing loss, and tinnitus.  As 
noted above, the remainder of the issues on appeal will be 
addressed in the REMAND portion of this decision.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  The VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim for a low back disability in 
February 2007 and May 2008.  The Board need not, however, 
discuss the sufficiency of either of these letters or VA's 
development in light of the fact that the Board is granting 
service connection for a low back disability, diagnosed as 
lumbar spondylosis and lumbar degenerative disc disease, 
herein.  Any potential error on the part of VA in complying 
with the provisions of the VCAA with respect to this claim 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

VA has also satisfied its VCAA duty to notify obligations 
with respect to the Veteran's service-connection claims for 
bilateral hearing loss and tinnitus by way of a letter dated 
in February 2007.  This letter advised the Veteran of the 
types of evidence that he needed to send to VA in order to 
substantiate his claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support a claim for service 
connection, including evidence of an injury or disease in 
military service, a current disability, and a relationship 
between the current disability and the injury or disease in 
service.  Moreover, pursuant to Dingess, the February 2007 
letter described in detail how VA assigns a disability rating 
and effective date following the grant of service connection.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has also been identified and 
obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records and 
personnel records; VA treatment records; private treatment 
records from the Mary Black Hospital; a statement from D.B., 
and the transcript of a March 2008 hearing before the 
undersigned.  In addition, there is substantial compliance 
with the Board's May 2008 remand directive.  The Appeals 
Management Center (AMC) obtained recent treatment records 
from the Dorn VA Medical Center (VAMC) and the Greenville VA 
Outpatient Clinic together with multiple VA examinations, 
which will be discussed in greater detail below.  The Veteran 
and his representative have not identified any other 
outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice 
to the Veteran with respect to his service-connection claims 
for a low back disability, bilateral hearing loss, and 
tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Low Back Disability

The Veteran maintains that he first experienced back pain 
after lifting heavy truck tires and motors while working as a 
mechanic in service, and that such symptoms have persisted to 
the present day and have resulted in his current low back 
disability.  See, e.g., Board Hearing Tr. at 9.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the instant case, there is medical evidence demonstrating 
that the Veteran has a low back disability.  On VA 
examination in August 2008, the Veteran was diagnosed with 
lumbar spondylosis and lumbar degenerative disc disease.  The 
first Hickson element has clearly been satisfied.

Turning to the second Hickson element, while the Veteran's 
service treatment records fail to reflect treatment or 
diagnosis of a back disability, there is other evidence of 
record indicating that the Veteran began to experience low 
back pain in service.  As noted above, the Veteran maintains 
that he was regularly required to lift heavy truck tires and 
motors while working as a mechanic in service, and that he 
first began to experience back pain while performing these 
duties.  See, e.g., Board Hearing Tr. at 9.  The Veteran's 
service personnel records indicate that he served as a truck 
driver and mechanic, and that he also received training as a 
quartermaster.  Each of these positions likely entailed 
considerable heavy lifting of automotive parts and other 
supplies as the Veteran suggests.  

Moreover, the Veteran is competent to report that he 
experienced back pain after performing heavy lifting in 
service, and that such has persisted to the present day.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a 
claimant is competent to report symptoms because such 
requires only personal knowledge, not medical expertise, 
as it comes to the claimant through his senses); see also 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding 
that a claimant is competent to provide lay evidence 
regarding those matters which are within his personal 
knowledge and experience).  Given the nature of the Veteran's 
in-service duties, the Board finds his reports of in-service 
back pain following repeated heavy lifting to be not only 
competent, but credible as well.  The Board notes in this 
regard that it may not reject the credibility of the 
Veteran's lay testimony regarding the onset of his back pain 
simply because it is not corroborated by contemporaneous 
medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In any event, the Veteran is not 
asserting that he received regular treatment for his back 
condition in service.  He instead maintains that his in-
service treatment was limited to picking up over-the-counter 
pain relievers at the dispensary.  See Board Hearing Tr. at 
9.  

In short, the Board's finds the Veteran's reports of in-
service back pain following repeated heavy lifting to be both 
competent and credible.  The second Hickson element has 
therefore been satisfied.

There is only one medical opinion of record regarding the 
final Hickson element, that of the August 2008 VA examiner.  
After conducting a physical examination of the Veteran and 
assessing his account of his in-service duties and associated 
back pain, the examiner determined that the Veteran's current 
low back disability "is at least as likely as not" the 
result of his "history of repetitive heavy lifting on his 
duty assignments in [service]."  No contradictory medical 
opinion is of record.  The third Hickson element has 
therefore also been satisfied.

Because each of the three Hickson elements has been met, 
service connection for a low back disability, diagnosed as 
lumbar spondylosis and lumbar degenerative disc disease, is 
warranted.  The benefit sought on appeal is granted to that 
extent.




III.  Service connection for Bilateral Hearing Loss and 
Tinnitus

The Veteran also contends that he currently suffers from 
hearing loss and tinnitus as the result of exposure to loud 
noise from internal combustion engines, trucks, and other 
heavy equipment in service.  See Board Hearing Tr. at 7-9.  
Because the Veteran's service-connection claims for bilateral 
hearing loss and tinnitus involve identical provisions of law 
and a similar factual background, the Board will address them 
in common discussion.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

There is medical evidence that the Veteran currently has 
bilateral hearing loss as defined by VA.  On VA audiometric 
examination in August 2008, auditory thresholds for all of 
the frequencies (500, 1000, 2000, 3000, and 4000 Hertz) in 
each ear were 26 decibels or greater.  Speech recognition 
scores for each ear using the Maryland CNC Test were also 
well below 94 percent.  See 38 C.F.R. § 3.385 (2008).  The 
August 2008 VA examination report also noted that the Veteran 
has tinnitus.  The first Hickson element has clearly been 
satisfied for both bilateral hearing loss and tinnitus.

With respect to the second Hickson element, as noted above, 
the Veteran has indicated that he was exposed to loud noise 
from internal combustion engines, trucks, and other heavy 
equipment in service.  Given the Veteran's in-service duties 
as a truck driver and mechanic, such noise exposure is 
likely.  The second Hickson element has also been met.

The key question is the final Hickson element, medical nexus.  
The only medical opinion of record regarding the etiology of 
the Veteran's bilateral hearing loss and tinnitus is that of 
the August 2008 VA examiner.  After reviewing the Veteran's 
medical history and conducting audiometric testing, the 
examiner concluded that the Veteran' bilateral hearing loss 
and tinnitus were "less likely as not (less than 50/50 
probability) caused by or a result of noise trauma during 
military service."  As rationale for the opinion, the VA 
examiner found it significant that the Veteran's hearing was 
found to be normal on service separation and that after 
service the veteran's employment was significant for high 
noise exposure (nearly 41 years working in a steel plant 
grinding iron).  The examiner acknowledged that the Veteran 
reported using ear protection in the steel plant, but the 
examiner questioned that use to some extent and opined that 
the currently identified bilateral hearing loss and tinnitus 
was less likely as not caused by or a result of noise trauma 
in military service.  No contradictory medical opinion 
regarding the etiology of the Veteran's hearing loss and 
tinnitus is of record.  

The Veteran's representative has argued that the August 2008 
examiner's opinion is flawed because it is based on a 
negative "whisper test" on separation from active duty.  
The representative asserted that "whispered voice tests are 
insensitive to high frequency hearing loss, the type of 
hearing loss most commonly caused by noise exposure, and are 
not reliable evidence of normal hearing or hearing 
impairment."  See Informal Brief, dated January 29, 2009.  A 
close reading of the August 2008 examination report, however, 
reveals that the examiner did not base his findings solely on 
the negative whispered voice test on service separation.  The 
examiner also considered the Veteran's own statements to the 
effect that his hearing loss and tinnitus was "of late 
onset."  The examiner also placed particular significance on 
the Veteran's 40-year history of noise exposure at his post-
service employment.  As such, it is clear that the examiner's 
negative nexus opinion was not based exclusively on the 
negative whispered voice test on service separation.  In any 
event, as an expert, the VA audiologist who conducted the 
August 2008 examination is well qualified to determine which 
pieces of the Veteran's medical history are important and 
which are not.  See generally Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  The 
Board accordingly finds the VA audiologist's opinion to be 
highly probative.

The only other evidence in the claims file serving to link 
the Veteran's current bilateral hearing loss and tinnitus to 
his period of service emanates from the Veteran himself.  
While the Veteran is certainly competent to discuss symptoms 
he experiences, such as diminished hearing and ringing in the 
ears, there are limits to his ability to relate such symptoms 
to service.  As a lay person, he is not competent to 
establish medical etiology merely by his own assertions when 
such matters require medical expertise.  In particular, the 
Veteran is not competent to determine whether his current 
hearing loss and tinnitus is the result of noise exposure in 
service, noise exposure after service, or some other cause.  
See 38 C.F.R. § 3.159(a)(1) (2008) (noting that competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, any opinion 
regarding the etiology of the Veteran's hearing loss and 
tinnitus requires competent medical evidence.  Since the 
Veteran is not professionally qualified to offer an opinion 
as to the etiology of these conditions, his opinion is of 
limited probative value.  The Board accordingly places 
greater weight on the VA audiologist's opinion than on that 
of the Veteran.

The third Hickson element therefore not been met and the 
Veteran's claims fail on this basis.  Service connection for 
bilateral hearing loss and tinnitus is accordingly denied.


ORDER

Service connection for a low back disability, diagnosed as 
lumbar spondylosis and lumbar degenerative disc disease, is 
granted.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran also seeks service connection for PTSD and stroke 
residuals.  Upon closer look at the veteran's contentions 
regarding the stroke claim, the Board has recharacterized 
that issue as entitlement to service connection for stroke 
residuals, to include a cardiovascular disorder.  This 
characterization more accurately reflects the Veterans' 
contentions and the development of this claim/appeal.  
Before the Board can adjudicate either of these claims on the 
merits, additional development is required.  

PTSD

The Veteran has essentially outlined three stressors which he 
contends led to PTSD.  First, the Veteran maintains that 
while stationed in the Aleutians Islands in July 1944 he 
discovered the body of a sailor who had drowned after being 
washed overboard from a barge.  He alleges that seeing the 
body was the "worst thing [he's] ever seen in his life" and 
that such led to PTSD.  See Board Hearing Tr. at 6; see also 
VA Form 21-0781 received February 2006.  Second, the Veteran 
contends that he and other "black soldiers were treated 
badly by the white officers" and that he "had to deal with 
very bad situations due to the color of [his] skin" and that 
such contributed to the development of PTSD.  See VA Form 21-
0781, received in September 2008.  Finally, when asked by his 
representative whether he was "frightened by the cold 
weather, your living conditions, your working conditions, and 
other environmental factors [he] faced in Alaska," the 
Veteran responded "Yes ... I was scared to death."  See Board 
Hearing Tr. at 5-6.

While there are two PTSD diagnoses of record, neither 
specifies the exact stressor(s) which serve as the basis for 
the diagnosis.  An October 2006 VA treatment note indicates 
that the Veteran has PTSD, but fails to specify which, 
if any, of the three aforementioned stressors led to the 
diagnosis.  An August 2008 VA examination report obtained 
following the Board's May 2008 remand also notes a PTSD 
diagnosis, but does not clearly specify which stressor(s) led 
the Veteran to develop the condition.  While the examination 
report focuses on the Veteran's alleged discovery of a 
drowned sailor, it also suggests that other stressors may be 
contributing to the Veteran's psychiatric disability.  The 
examiner specifically noted that the Veteran felt "that his 
life was in danger when he was in the Aleutian Islands" and 
that the stressors the Veteran reported on examination were 
similar to those "provided in the hearing testimony."  
Accordingly, as the medical evidence of record is unclear as 
to which stressors led the Veteran to develop PTSD, and such 
information is critical to resolution of the claim, the Board 
believes that remand of the case is required for the purpose 
of returning the August 2008 examination report to the 
examiner for clarification as to which specific stressor(s) 
forms the basis of the Veteran's PTSD diagnosis.

Stroke Residuals

Throughout the course of the instant appeal, the Veteran has 
essentially contended that he developed high blood pressure 
in service which eventually led to a stroke many years later.  
Following the Board's May 2008 remand, however, the Veteran's 
representative introduced a new theory of causation.  
Although somewhat vague, the representative appears to be 
contending that the Veteran's stroke and other cardiovascular 
maladies were caused by his PTSD symptoms, particularly 
anxiety.  See Informal Brief, dated January 29, 2009 at 3.  
Alternatively, the representative contends that if the 
Veteran's PTSD did not cause his stroke and cardiovascular 
conditions, it aggravated them beyond their normal course.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995).

While the VCAA letters sent to the Veteran regarding his 
service-connection claim for stroke residuals address how to 
substantiate this claim on a direct basis, they do not 
addresses the newly-raised secondary service connection 
theory.  The case must therefore be remanded so that a proper 
VCAA notice letter addressing secondary service connection 
can be sent to the Veteran.  See generally Kent v. Nicholson, 
20 Vet. App. 1, 12 (2006) (observing that incomplete 
information can render a VCAA notice letter inadequate).  The 
Veteran should also be afforded a VA examination to determine 
not only whether any current residuals of a stroke are 
related to the Veteran's active service, but also whether his 
stroke and other cardiovascular conditions were caused by his 
PTSD; or, if not directly caused by PTSD, aggravated beyond 
their normal course by PTSD.  See 38 C.F.R. § 3.310 (2008); 
see also Allen, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with a notice 
letter regarding his service-connection 
claim for stroke residuals (to include a 
cardiovascular disorder) that complies 
with the notification requirements of the 
VCAA.  Such letter should specifically 
advise the Veteran of the information and 
evidence needed to substantiate his 
service-connection claim on a secondary 
basis.

2.  Return the August 2008 VA examination 
report to the examiner who conducted that 
examination for clarification.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with this request.  Specifically, the 
examiner should be requested to identify 
the specific stressor or stressors which 
led to the Veteran's PTSD diagnosis in 
that examination (i.e. inclement weather 
conditions in the Aleutians, alleged 
discrimination in service, and/or the 
Veteran's alleged discovery of a deceased 
sailor).  A report of the opinion should 
be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's record.  If 
the examiner is unable to provide an 
opinion, such should be clearly stated in 
writing, along with an explanation for 
such.  If the examiner who conducted the 
August 2008 examination is not available, 
than another competent examiner should be 
requested to provide the clarification, 
based on a full review of the record.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his stroke and other 
cardiovascular disabilities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should render an 
opinion as to the following questions:

a.) Is it at least as likely as not (50 
percent or greater) that the Veteran 
currently has any stroke residuals, to 
include a cardiovascular disorder, that is 
directly related to his active military 
service?

b.)  Is it at least as likely as not (50 
percent or greater) that the Veteran's 
PTSD caused his stroke and/or other 
cardiovascular disabilities?

c.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
PTSD aggravated his stroke and/or other 
cardiovascular disabilities beyond their 
normal course?

d.) Is it at least as likely as not (50 
percent or greater) that the Veteran's 
stroke and/or other cardiovascular 
disabilities are the result of claimed 
high blood pressure in service?

A report of the examination should be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner is 
requested to explain any opinion provided, 
and to include supporting references to 
the Veteran's medical record.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues of service 
connection for PTSD and residuals of a 
stroke, to include a cardiovascular 
disorder.  If any of the benefits sought 
on appeal remain denied, in whole or in 
part, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


